Citation Nr: 1134930	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left wrist sprain, status-post distal ulna buckle fracture. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain, status-post multiple surgeries. 

3.  Entitlement to a separate evaluation for neurological impairment related to the left ankle. 

4.  Entitlement to an initial compensable (in excess of 0 percent) disability rating for left knee, status-post patellar fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of a separate evaluation for neurological impairment related to the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's left wrist sprain manifested with dorsiflexion less than 15 degrees.

2.  At no point during the initial rating period did the Veteran's left wrist sprain manifest with ankylosis of the wrist. 

3.  Throughout the initial rating period, the Veteran's left ankle sprain manifested with moderate limitation of motion due to pain.

4.  At no point during the initial rating period did the Veteran's left ankle manifest with marked limitation of motion, ankylosis of the ankle, ankylosis of the subastragalar or os calcis, malunion of the os calcis or astragalus, or astragalectomy. 

5.  Throughout the initial rating period, the Veteran's left knee disability manifested with normal range of motion of flexion to 140 degrees and extension to 0 degrees.

6.  The Veteran's left knee manifested with weakness, fatigue, increased pain upon repetitive motion, and crepitus with some slight additional limitation of motion. 

7.  At no point during the initial rating period did the Veteran's left ankle manifest with limitation of flexion to 45 degrees, limitation of extension to 10 degrees, ankylosis of the knee, recurrent subluxation, lateral instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.

8.  The Veteran's scars did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for left wrist sprain, status-post distal ulna buckle fracture, in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).

2.  The criteria for an initial disability rating for left ankle sprain, status-post multiple surgeries, in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for an initial compensable 10 percent disability rating for left knee, status-post patellar fracture, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeals for a higher initial rating for left ankle, wrist, and knee disabilities arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in June 2007 and June 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Left Wrist

The Veteran's left wrist sprain has been rated under Diagnostic Code 5024 for tenosynovitis.  The rating schedule notes that a disease listed under that diagnostic code will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis is addressed under Diagnostic Code 5003.  That regulation states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024. 

Limitation of motion of the wrist is rated under Diagnostic Code 5215.  Under that regulation, limitation of the wrist to dorsiflexion less than 15 degrees warrants a 10 percent rating and palmar flexion limited in line with the forearm also warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  Specifically, the record does not contain X-ray evidence of arthritis of the wrist.  Therefore, the Veteran is not entitled to a 20 percent disability rating for degenerative arthritis.  The Veteran is already receiving a 10 percent disability rating for limitation of motion of the left wrist.  The Board notes that 10 percent is the maximum schedular rating available for limitation of motion of the wrist.  

The Board notes that the June 2007 and June 2008 VA examinations addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The June 2008 VA examination specifically noted a 50 percent decrease in range of motion in the ulna deviation plane during a flare-up.  The Veteran's range of motion was flexion to 80 degrees, extension to 70 degrees, radial deviation to 30 degrees, and ulnar deviation to 45 degrees.  Even considering these factors, the Veteran's limitation of motion did not rise to the level of the a disability rating in excess of 10 percent.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board has considered other possibly applicable diagnostic codes to include Diagnostic Code 5270 for ankylosis of the ankle, 5272 for ankylosis of the subastragalar or tarsal joint, 5273 for malunion of os calcis or astragalus, and 5274 for astragalectomy.  38 C.F.R. § 4.71a.  The record does not indicate ankylosis of the ankle.  The record does not show astragalectomy or malunion of os calcis or astragalus.  As such, the Board finds these diagnostic codes to be inapplicable to the Veteran's left ankle disability.

The Board has considered other possibly applicable diagnostic codes.  Diagnostic Code 5214 addresses ankylosis of the wrist.  The Board notes that the record shows range of motion findings with no indication of ankylosis during June 2007 and June 2008 VA examinations.  Therefore, the Board finds that Diagnostic Code 5214 does not apply to the Veteran's left wrist disability.  The criteria for an extraschedular rating are addressed below.

Higher Initial Rating - Left Ankle

The Veteran's left ankle sprain has also been rated under Diagnostic Code 5024.  As noted above, the rating schedule notes that a disease listed under that diagnostic code will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis is addressed under Diagnostic Code 5003.  That regulation states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.

Limitation of motion of the ankle is addressed under Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating and marked limitation of motion of the ankle warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5271 and Plate II.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported weakness, stiffness, swelling, giving away, locking, and lack of endurance.  He also noted pain on a daily basis.  Physical examination of the left ankle revealed no heat, redness, swelling, effusion, or drainage.  Range of motion was normal and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that he could not determine any additional limitation in range of motion caused by flare-ups.  X-rays of the left ankle were normal.  

In October 2007, the Veteran submitted a lay statement asserting pain and stiffness in his left ankle.  He also reported numbness in two of his toes and locking of his ankle joint.  He noted decreased range of motion and lack of endurance.  

The Veteran was afforded another VA examination in June 2008.  The Veteran described sometimes daily pain, with an average of four to five times per week.  The Veteran wears a brace for stability if he is doing a lot of walking.  He also reported decreased range of motion with a flare, but then stated that he can still move it, just with pain during a flare.  The Veteran noted occasionally rolling the ankle, but it does not result in a sprain.  Instability is not a major problem for him and he noted no weakness.  Upon physical examination, the examiner noted dorsiflexion to 0 degrees and plantar flexion to 40 degrees, neither of which gave pain.  The examiner noted some decreased sensation at and distal to the scars on the lateral ankle as well as on the heel and ball of his foot and between the first two toes.  Repetitive motion did not change his symptoms.  The examiner noted tenderness over the medial and lateral aspect of the ankle distal and posterior to the malleolus.  He found no edema or deformity.  Varus, valgus, anterior, and posterior drawer were normal.  The examiner noted no additional change in active or passive range of motion during repeat motion testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, or incoordination.  

Range of motion findings at no point show marked limitation of motion.  The Board notes that the June 2007 and June 2008 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran is already receiving a 10 percent disability rating for slight limitation of motion of the ankle due to pain.  Although the Veteran's pain interferes with his use of the ankle, he specifically noted that he can still move the ankle during a flare-up and that instability is not a real issue for him.  He noted weakness and fatigue, however the examiner noted no change in active or passive range of motion or additional loss in range of motion due to weakness or fatigue.  As the examiner considered these factors in his range of motion findings, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board has considered other possibly applicable diagnostic codes to include Diagnostic Code 5270 for ankylosis of the ankle, 5272 for ankylosis of the subastragalar or tarsal joint, 5273 for malunion of os calcis or astragalus, and 5274 for astragalectomy.  38 C.F.R. § 4.71a.  The record does not indicate ankylosis of the ankle.  The record does not show astragalectomy or malunion of os calcis or astragalus.  As such, the Board finds these diagnostic codes to be inapplicable to the Veteran's left ankle disability.

The Board finds that a preponderance of the evidence is against the claim for an initial disability rating greater than 10 percent for the Veteran's left ankle sprain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Compensable Disability Rating - Left Knee

The Veteran's left knee disability is currently evaluated for limitation of motion.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

The Veteran was afforded a VA examination in June 2007.  At that time, the Veteran complained of intermittent pain in this area associated with weakness, stiffness, swelling, giving away, and lack of endurance.  The Veteran noted he can function without the use of medication and he has not been incapacitated.  The Veteran reported pain with physical activity, specifically kneeling.  Upon physical examination, the examiner found no heat, redness, swelling, effusion, drainage, locking pain, or crepitus.  The Veteran's range of motion was normal and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that he could not determine any additional limitation in range of motion caused by flare-ups.  The mediolateral and collateral ligaments were stable to varus and valgus stress.  Drawer and McMurray tests were within normal limits.  

The Veteran submitted a lay statement in October 2007 asserting constant pain in his left knee on a daily basis.  He reported limited range of motion and physical activity due to the pain.  He complained of a feeling of instability, swelling, locking, and stiffness.  

The Veteran was afforded another VA examination in June 2008.  The Veteran reported pain a few times per week that flares up with walking for an hour or more.  The Veteran reported decreased range of motion by about 10 percent during a flare, explaining that he has difficulty fully extending his leg.  The Veteran reported weakness and fatigue with no incoordination.  The knee has given way a few times, which the Veteran relates to pain.  The Veteran runs one mile twice a week with pain in his knee.  Upon physical examination, the Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees without pain.  The examiner noted that repetitive motion did increase his pain.  Varus, valgus, anterior and posterior drawer, and McMurray were all normal.  The examiner described the joint as stable with no effusion, tenderness, or deformity.  He did note crepitus.  

The Board notes that the Veteran reported pain in the left knee and the June 2008 VA examination showing objective evidence of pain upon repetitive motion.  With crepitus, increased pain on range of motion, and complaints of weakness and fatigue, in addition to some reduction in range of motion findings on flare up, the Board finds that a 10 percent disability rating is warranted under Diagnostic Code 5261 and the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.71a.  The Veteran's range of motion was additionally limited by pain, fatigue, weakness, and crepitus.  

To receive a disability rating in excess of 10 percent, the evidence must show limitation of flexion of the leg to 45 degrees or limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The evidence does not show limitation of motion to that extent.  The Board notes that the Veteran's range of motion was not found to be more than slightly limited by pain, fatigue, and weakness on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  The VA examiner specifically noted no change in active or passive range of motion of the knee due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The Board has already granted 10 percent under the DeLuca criteria, and finds that an additional increase is not warranted.  Even considering the DeLuca criteria, the Board finds that the Veteran's left knee disability did not manifest with limitation of flexion of the leg to 45 degrees or limitation of extension of the leg to 15 degrees.

The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, recurrent subluxation, lateral instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5259.  The Veteran has not asserted and the record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed normal range of motion without instability or subluxation.  The record provides no evidence of dislocated semilunar cartilage.  Additionally, the Board notes no X-ray evidence of arthritis to warrant a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, a compensable disability of 10 percent, but no more, is warranted for the Veteran's residuals of a left knee disability.  

Separate Compensable Rating - Scars

The VA examiner in June 2007 diagnosed status post left ankle surgery with residual scarring and pain.  The Board must consider whether a separate evaluation for scarring of the left ankle is warranted.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  Under the applicable (earlier) regulations, to receive a disability rating for scars on the ankles, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

The June 2007 VA examiner noted scars on the left ankle lateral surface measuring 5.5 by 1 cm. and another measuring 5 by 1.2 cm.  The examiner described the scars as leveled, non-tender, and non-disfiguring.  He found no ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, or hypopigmentation.  He noted hyperpigmentation covering less than six square inches.   

In June 2008, a VA examiner noted two lateral scars which were 4 cm by 5 mm and were purplish in color, but well healed, nontender, and nonadherent to underlying tissue.  He noted decreased sensation at and distal to the scars on the lateral ankle.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for the left ankle scars.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the left wrist, ankle, and knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5215, 5271, and 5260) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of a left wrist, ankle, or knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for each joint, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  The Board also notes that the grant of a 10 percent disability rating for the left knee is based upon the criteria set forth above including pain, fatigue, weakness, and repetitive motion.  

As the Board has considered all facets of the Veteran's left wrist, ankle, and knee disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected left wrist, ankle, and knee, referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating in excess of 10 percent for left wrist sprain, status-post distal ulna buckle fracture, is denied. 

An initial disability rating in excess of 10 percent for left ankle sprain, status-post multiple surgeries, is denied. 

An initial compensable 10 percent disability rating for left knee, status-post patellar fracture, is granted.



REMAND

The Board finds that further examination and opinion is required to determine whether the Veteran is entitled to a separate compensable evaluation due to neurological symptoms related to his service-connected left ankle disability.  In the October 2007, the Veteran reported numbness in two of his toes.  During the June 2008 VA examination, the examiner noted some decreased sensation at and distal to the scars on the lateral ankle, as well as on the heel and ball of his foot and between the first two toes.  The examiner does not specifically address whether these symptoms are related to the Veteran's service-connected ankle disability.  A new examination is necessary to determine the etiology and severity of any neurological symptoms.

Accordingly, the issue of a separate rating for neurological symptoms related to the left ankle is REMANDED for the following action:

1. The Veteran should be scheduled for a VA neurological examination to ascertain and evaluate the etiology and current level of severity of any neurological symptoms related to the left ankle.  Any medically indicated special tests should be accomplished.  The examiner should clearly state whether the Veteran's reported neurological symptoms are etiologically related to his service-connected left ankle disability.  If they are related, the examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner should specifically state which nerve or nerve group is involved and describe the impairment as mild, moderate, severe, or total.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a separate compensable disability rating for neurological symptoms related to the left ankle may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


